     Case 2:20-cv-07225-JFW Document 26 Filed 01/27/21 Page 1 of 12 Page ID #:1603




                                                                                JS-6

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES -- GENERAL

Case No.     CV 20-7225-JFW                                               Date: January 27, 2021
             [2:19-bk-23823-VZ]

Title:       In Re: TBH19 LLC, Debtor
             TBH19 LLC -v- DBD Credit Funding LLC, et al.

PRESENT:
            HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

             Shannon Reilly                                None Present
             Courtroom Deputy                              Court Reporter


ATTORNEYS PRESENT FOR PLAINTIFFS:                  ATTORNEYS PRESENT FOR DEFENDANTS:
              None                                               None

PROCEEDINGS (IN CHAMBERS): ORDER AFFIRMING BANKRUPTCY COURT’S JULY 28,
                           2020 ORDER DENYING DEBTOR’S MOTION FOR
                           INSTRUCTIONS FROM THE COURT REGARDING FUNDS
                           RECEIVED FROM THE U.S. SMALL BUSINESS
                           ADMINISTRATION LOAN AND MOTION FOR AN ORDER
                           AUTHORIZING DEBTOR TO BORROW MONEY AND
                           AUTHORIZING THE EXECUTION OF LOAN DOCUMENTS
                           NUNC PRO TUNC TO JUNE 1, 2020

       On May 18, 2020, Appellant TBH19 LLC (“Appellant” or “Debtor”) filed an appeal from the
United States Bankruptcy Court’s July 28, 2020 Order Denying Debtor's Motion for Instructions
from the Court Regarding Funds Received from the U.S. Small Business Administration Loan and
Motion for an Order Authorizing Debtor to Borrow Money and Authorizing the Execution of Loan
Documents Nunc Pro Tunc to June 1, 2020 (“July 28, 2020 Order”). On October 26, 2020,
Appellant filed its Opening Brief. On November 25, 2020, Appellee DBD Credit Funding LLC
(“DBD”) filed its Brief. On December 23, 2020, Appellant filed a Reply Brief. Pursuant to Rule 78
of the Federal Rules of Civil Procedure and Local Rule 7-15, the Court found the matter
appropriate for submission on the papers without oral argument. The matter was, therefore,
removed from the Court’s January 15, 2021 hearing calendar and the parties were given advance
notice. After considering the moving, opposing, and reply papers, and the arguments therein, the
Court rules as follows:




                                          Page 1 of 12                       Initials of Deputy Clerk sr
     Case 2:20-cv-07225-JFW Document 26 Filed 01/27/21 Page 2 of 12 Page ID #:1604




I.     Factual and Procedural Background

       A.     Debtor’s $40,000,000 Loan

       In December 2015, Debtor, which is operated and indirectly owned by Leonard M. Ross
(“Ross”), obtained a $40,000,000 loan from DBD, a commercial finance lender, which was secured
by certain real property located at 1011 N. Beverly Drive, Beverly Hills, California, 90210 (the
“Property”), along with other collateral. Debtor claims that the Property is valued at $115,000,000,
and Debtor’s purported business is to rent the Property as a “filming location,” for “parties and . . .
social affairs,” and for other residential purposes. Appellant’s Opening Brief, p. 10. Debtor and
DBD entered into a Loan and Security Agreement, and Debtor executed various other loan
documents, including a Promissory Note, Deed of Trust, Representation and Warranty Agreement,
and UCC Financing Statement.

       Debtor induced DBD to make the loan based in part on various representations, warranties,
and covenants. For example, Debtor agreed that “the proceeds of the Loan shall be used only for
commercial purposes, and not for personal, household or consumer purposes,” and that, during all
relevant times, “the Property shall not be used as a personal residence.” However, DBD later
discovered that these representations were false. Indeed, at a Debtor examination, Ross admitted
that he was living, and continues to live, at the Property for approximately eight or nine months per
year. Ross produced a lease that provides for rent payments of $104,167 per month, which is a
fraction of its advertised rental rate of $600,000 per month.

       B.     Debtor Defaults on the Loan and Initiates Litigation in Los Angeles Superior
              Court.

        Debtor defaulted multiple times under the loan agreement, including by failing to make a
scheduled installment payment and failing to pay delinquent property taxes. As a result of Debtor’s
multiple defaults, DBD commenced a non-judicial foreclosure proceeding and on September 3,
2019 recorded a Notice of Default and Election to Sell. On September 16, 2019, Debtor filed an
action against DBD and other related parties in Los Angeles Superior Court, entitled TBH19 LLC et
al. v. Bookstein et al., Case No. 19-ST-CV-32941 (“LASC Action”), seeking to prevent the
foreclosure. In response, DBD filed a cross-complaint in the LASC Action seeking appointment of
a receiver and judicial foreclosure.

       C.     Debtor Files a Voluntary Petition in the Bankruptcy Court Under Chapter 11.

        On November 24, 2019, just days before a hearing on DBD’s request for the appointment of
a receiver, Debtor filed a voluntary Chapter 11 Petition in the Bankruptcy Court for the Central
District of California. Ross then removed the LASC Action to the Bankruptcy Court, and later
sought and obtained an order from the Bankruptcy Court remanding the LASC Action. In
remanding the LASC Action, the Bankruptcy Court recognized that there was a “strong likelihood
that” the Debtor’s removal was “tactical in nature for the purpose of inducing delay.” Debtor’s
bankruptcy case remains pending.




                                            Page 2 of 12                         Initials of Deputy Clerk sr
    Case 2:20-cv-07225-JFW Document 26 Filed 01/27/21 Page 3 of 12 Page ID #:1605




       D.     Debtor Unsuccessfully Moves for Authorization to Obtain Post-Petition
              Financing.

        On December 24, 2019, Debtor filed its first motion for approval of post-petition financing.
Debtor’s motion sought permission from the Bankruptcy Court to borrow between $250,000 and
$750,000 from Ross (or other unnamed lenders) at an interest rate of six percent per year. The
United States Trustee (the “Trustee”) and DBD opposed Debtor’s motion, arguing that Debtor’s
motion failed to describe basic terms of the proposed unsecured line of credit. DBD also argued
that Debtor had failed to demonstrate that the proposed unsecured line of credit was “necessary
for the preservation of the estate.” See 11 U.S.C. §§ 364(b) and 503(b)(1)(A). On January 14,
2020, the Bankruptcy Court conducted a hearing on Debtor’s motion. The Bankruptcy Court
denied Debtor’s motion, concluding that Debtor’s motion did not “establish a need to borrow money
based upon income that allegedly is generated by this property and the expenses incurred in
maintaining this property.” The Bankruptcy Court also concluded that Debtor’s motion contained
“significant discrepancies” regarding “how much money is being borrowed” and “specifically who
the lender is.” In addition, the Bankruptcy Court concluded that Debtor had offered “absolutely no
evidence” that it attempted to “approach different lenders to provide this borrowing and what terms
those lenders may have provided.”

        On May 7, 2020, Debtor filed its second motion for approval of post-petition financing, which
sought permission from the Bankruptcy Court to borrow between $350,000 and $800,000 from
Ross (and/or his personal trust) at an interest rate of four percent per year. Debtor also informed
the Bankruptcy Court that it had applied for a loan from the Small Business Administration (“SBA”)
that had not yet been approved. Debtor represented to the Bankruptcy Court that it “would not
enter into any loan documents without first obtaining an order . . . for the authorization to sign said
documents.” DBD and other creditors opposed Debtor’s second motion because Debtor failed to
specify the exact amount of the unsecured line of credit, failed to disclose material terms of the
insider deal, and failed to demonstrate that the proposed transaction was necessary to preserve
the estate. On May 28, 2020, the Bankruptcy Court conducted a hearing on Debtor’s second
motion. The Bankruptcy Court denied Debtor’s second motion because, among other reasons, the
Bankruptcy Court concluded that there was “a complete lack of specificity” regarding the “terms” of
the proposed transaction and Debtor “failed to carry its burden to show that the borrowing is in the
best interests of the estate.” The Bankruptcy Court also concluded that Debtor’s purported
evidence concerning “the possibility of alternative financing” to be “completely lacking in
specificity.” The Bankruptcy Court suggested that, instead of pursuing these loans, Ross should
simply do “what insiders and equity holders under our economic system [are] supposed to do and .
. . put capital into [his] investment.”

       E.     Appellant Obtains a $150,000 Secured Loan from the SBA.

        Nine days after the Bankruptcy Court’s order denying Debtor’s second motion for approval
of post-petition financing and without prior authorization, Debtor obtained an Economic Injury
Disaster Loan (“EIDL”) for $150,000 at an interest rate of 3.75 percent from the SBA. On June 12,
2020, Ross executed the Loan Authorization and Agreement, the Note, and the Security
Agreement. The EIDL was secured by “all tangible and intangible personal property” of the estate
and the Note provides enumerated events of default, including: failing to “disclose . . . any material
fact to SBA”; making a “materially false or misleading representation to SBA”; or becoming “the

                                            Page 3 of 12                         Initials of Deputy Clerk sr
    Case 2:20-cv-07225-JFW Document 26 Filed 01/27/21 Page 4 of 12 Page ID #:1606




subject of a proceeding under any bankruptcy or insolvency law.” The loan funds were disbursed
into Debtor’s account on June 15, 2020.

      F.     The Bankruptcy Court Denies Appellant’s Motion for Retroactive Authorization
             to Incur Additional Secured Debt.

        On June 29, 2020, Debtor filed a motion for retroactive approval of the SBA loan and
“instructions” regarding the SBA loan.1 In his Motion for Instructions from the Court Regarding
Funds Received from the U.S. Small Business Administration Loan and Motion for an Order
Authorizing Debtor to Borrow Money and Authorizing the Execution of Loan Documents Nunc Pro
Tunc to June 1, 2020 (“Motion”), Debtor argued that the loan would benefit the estate, but did not
fully explain its failure to seek prior authorization from the Bankruptcy Court. Despite
acknowledging the denial of its “two prior applications to borrow funds,” Debtor made no attempt to
demonstrate its compliance with the requirements of 11 U.S.C. § 364(c). Instead, Debtor merely
suggested that its failure to comply with the Bankruptcy Court’s orders and the Bankruptcy Code
was somehow a “misunderstanding,” and that Ross “signed the final loan documents” under the
purported assumption that he was merely “completing the loan application.” Debtor insisted that
the Bankruptcy Court was required to defer to its exercise of “business judgment,” and encouraged
the Bankruptcy Court to retroactively authorize the loan with little scrutiny.

       DBD opposed Debtor’s Motion, arguing, amongst other things, that Debtor disregarded the
Bankruptcy Court’s prior orders and failed to satisfy its burden on the Motion. The Bankruptcy
Court agreed with DBD, finding “significant deficiencies” and denied Debtor’s request for
retroactive approval of post-petition financing. At the July 21, 2020 hearing, Debtor’s counsel was
unable to answer several of the Bankruptcy Court’s questions regarding the circumstances
surrounding Debtor’s procurement of the unauthorized SBA loan. After full and complete hearing
on Debtor’s Motion and in light of the inadequate responses to its questions, the Bankruptcy Court
found that it was “unclear” whether Debtor had disclosed to the SBA that it was “a debtor in
possession in a Chapter 11 bankruptcy case” or whether it provided an “accurate and true
statement” when applying for the SBA loan. Specifically, the Bankruptcy Court ruled:

      This is a motion. It’s called a motion for instructions. I presume that is styled upon
      motions that are often brought in receivership actions by a receiver to a court
      because a receiver is actually working directly for the court. I am treating this as a
      motion for authority to borrow money as opposed to what it is described as by the
      name of the motion.

      In reviewing the motion, there are significant deficiencies with regards to issues that
      were raised in the application of -- for the loan of the SBA. Number one, it’s unclear
      to me whether or not there was express disclosure made by the debtor in possession
      with regards to whether -- that it was indeed a debtor in possession in a Chapter 11
      bankruptcy case at the time of the application.


      1
          On June 17, 2020, Debtor filed an “emergency” application seeking the same relief on
shortened notice. However, the Bankruptcy Court denied the application and instructed Debtor to
file its Motion on “regular notice” pursuant to the Local Bankruptcy Rules.

                                           Page 4 of 12                         Initials of Deputy Clerk sr
       Case 2:20-cv-07225-JFW Document 26 Filed 01/27/21 Page 5 of 12 Page ID #:1607




        Next, it is unclear to me whether there were -- there’s no explanation given to me with
        regards to the statement of lost profits or lost rent, what that is a reference to. Is that
        reference to rents that are to be paid by Ross -- Mr. Ross and Ross entities or other
        entities that did not make payments? So it’s unclear that there was an accurate and
        true statement given to the SBA in the making of a loan.

        There are other oppositions raised . . . by DBD essentially which I find have little or
        no value. Number one, there was evidence given to me that there was an attempt to
        find other loans, unsecured loans, and that the debtor was unable to do so. And
        there was also the evidence given to me by DBD with regard to the adverse interest
        in the collateral was a declaration by an attorney who did not lay a foundation or
        personal knowledge with regards to the creation and perfection of the security
        interest in the collateral. So that was not convincing. But again -- and finally, the fact
        that there were prior orders denying motions to borrow with regard to other terms,
        other loans with other lenders, did not in any way bar the debtor from bringing a
        motion to approve a borrowing from the SBA.

        So based upon the foregoing findings of fact and conclusions of law, this motion is
        denied.

        Following the Bankruptcy Court’s denial of Debtor’s Motion, Debtor filed this appeal.

II.     Issues on Appeal

      The issue presented for review is whether the Bankruptcy Court appropriately denied
Debtor’s Motion for retroactive authorization to incur additional secured debt pursuant to 11 U.S.C.
§ 364(c).2

III.    Legal Standard

       The standard of review of bankruptcy court decisions by district courts is well-established,
and uncontested by the parties. When reviewing decisions of a bankruptcy court, district courts
apply standards of review applicable to the courts of appeals when reviewing district court
decisions. In re Baroff, 105 F.3d 439, 441 (9th Cir.1997); see also In re Fields, 2010 WL 3341813,


        2
         Debtor contends that the issues presented for review on appeal are: (1) whether the
Bankruptcy Court erred by denying the Motion because it believed that the SBA’s EIDL program
did not allow loans to debtors in possession; (2) whether the Bankruptcy Court abused its
discretion by failing to address the proper criteria regarding the Motion and substituted its
discretion for that of the SBA underwriters; (3) whether the Bankruptcy Court erred by denying the
Motion because it believed that the Debtor had not provided accurate information to the SBA; and
(4) whether the Bankruptcy Court erred by ignoring Appellant’s request for instructions regarding
the disposition of the funds from the SBA Loan. However, all of these issues are properly
addressed as part of the determination whether the Bankruptcy Court appropriately denied
Debtor’s Motion.


                                              Page 5 of 12                          Initials of Deputy Clerk sr
      Case 2:20-cv-07225-JFW Document 26 Filed 01/27/21 Page 6 of 12 Page ID #:1608




*2 (E.D. Cal. 2010) (“A district court's standard of review over a bankruptcy court's decision is
identical to the standard used by circuit courts reviewing district court decisions.”) (citation
omitted).

        On appeal, a district court may “affirm, modify, or reverse a bankruptcy judge's judgment,
order, or decree or remand with instructions for further proceedings.” Federal Rules of Bankruptcy
Procedure 8013. A district court reviews a bankruptcy court's factual findings “‘under the clearly
erroneous standard and its conclusions of law de novo.’” Acequia, Inc. v. Clinton (In re Acequia,
Inc.), 787 F.2d 1352, 1357 (9th Cir. 1986) (quoting Ragsdale v. Haller, 780 F.2d 794, 795 (9th Cir.
1986)). “Mixed questions of law and fact are reviewed de novo.” Beaupied v. Chang (In re
Chang), 163 F.3d 1138, 1140 (9th Cir.1998). “[A] finding is ‘clearly erroneous' when although there
is evidence to support it, the reviewing court on the entire evidence is left with a definite and firm
conviction that a mistake has been committed.” Anderson v. City of Bessemer, 470 U.S. 564, 573
(1985) (quoting United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)); see also Savage v.
Greene (In re Greene), 583 F.3d 614, 618 (9th Cir. 2009). “This standard plainly does not entitle a
reviewing court to reverse the finding of the trier of fact simply because it is convinced that it would
have decided the case differently.” Anderson, 470 U.S. at 573. “Where there are two permissible
views of the evidence, the factfinder's choice between them cannot be clearly erroneous.” Id. at
574. Finally, the bankruptcy court's orders denying retroactive approval of post-petition financing
are reviewed for abuse of discretion. In re Maximus Computers, Inc., 278 B.R. 189 (9th Cir. BAP
2002); Film Ventures Int'l, Inc. v. Asher (In re Film Ventures Int'l, Inc.), 75 B.R. 250, 253 (9th Cir.
BAP 1987). A bankruptcy court necessarily abuses its discretion if it bases its ruling upon an
erroneous view of the law or a clearly erroneous assessment of the evidence or if the bankruptcy
court commits a clear error of judgment in the conclusion it reached. Beatty v. Traub (In re Beatty),
162 B.R. 853, 855 (9th Cir. BAP 1994).

IV.    Discussion

      In its appeal, although Debtor concedes that it failed to seek the approval of the Bankruptcy
Court pursuant to 11 U.S.C. § 364(c) before obtaining post-petition financing in the form of a
$150,000 loan from the SBA, Debtor argues that the Bankruptcy Court should have retroactively
approved the transaction and allowed Debtor to make use of the SBA loan proceeds. Debtor
argues that the Bankruptcy Court should have deferred to Debtor’s purported “business judgment”
and approved the loan.3

        In its opposition, DBD argues that the Bankruptcy Court acted within its discretion in denying
Debtor’s Motion for retroactive approval of the SBA loan because the Debtor did not, and cannot,
satisfy the factors set forth by the Ninth Circuit in Harbin. In addition, DBD argues that Debtor’s
argument that the Bankruptcy Court erred by refusing to provide “instructions” regarding


       3
          In addition, Debtor repeatedly argues that the Bankruptcy Court denied its motion for
retroactive authorization because the Bankruptcy Court “believed that the SBA’s EIDL program did
not allow loans to debtors in possession.” However, despite Debtor’s argument to the contrary, the
Bankruptcy Court did not make any such determination, either in its written order or its oral
findings.


                                            Page 6 of 12                          Initials of Deputy Clerk sr
    Case 2:20-cv-07225-JFW Document 26 Filed 01/27/21 Page 7 of 12 Page ID #:1609




disposition of the loan proceeds is disingenuous because it is clear that Debtor should simply
return the loan proceeds because the loan was improperly obtained without the prior approval of
the Bankruptcy Court.

       A.     The Bankruptcy Court Did Not Abuse Its Discretion in Denying Debtor’s
              Motion.

              1.     Debtor Violated 11 U.S.C. § 364(c) By Incurring Secured Debt Without
                     Prior Court Authorization

        Section 364(c) of the Bankruptcy Code provides a mechanism for the debtor
in possession to obtain credit on a superpriority or secured basis.4 Specifically, if the debtor is
“unable to obtain unsecured credit allowable . . . as an administrative expense, the court, after
notice and hearing, may authorize the obtaining or the incurring of debt” with: (1) a priority over any
or all administrative expenses; (2) security in the form of a lien on unencumbered assets; or (3)
security in the form of a junior lien on assets that are already encumbered. 11 U.S.C. § 364(c)
(emphasis added); see also 11 U.S.C. § 102(1) (defining “after notice and a hearing”); Fed. R.
Bankr. P. 4001(c) (setting forth the procedures for “obtaining credit”). As the Ninth Circuit has
made clear, the debtor in possession must “obtain the bankruptcy court’s authorization before
incurring secured debt.” In re Harbin, 486 F.3d 510, 521 (9th Cir. 2007) (noting that the prior
authorization requirement “stems from section 362 of the Bankruptcy Code, which prohibits
post-petition encumbrances on the bankruptcy estate”); see also In re Boss Litho, 2018 WL
6072329, at *2 (9th Cir. BAP Nov. 20, 2018) (holding that “[a]pproval must be obtained before
incurring the debt”).

        In this case, Debtor admits that the SBA loan is “secured” by property of the estate. Debtor
also concedes that it was required to seek permission from the Bankruptcy Court before obtaining
such a loan. Indeed, Debtor filed two prior motions for authorization to obtain an unsecured credit
line pursuant to 11 U.S.C. § 364(b). In addition, in the second of those motions, Debtor discussed
its then-pending SBA loan application and assured the Bankruptcy Court and creditors that it
“would not enter into any loan documents without first obtaining an order . . . for the authorization
to sign said documents.” However, instead of complying with its representations (or, alternatively,
withdrawing its EIDL application), Debtor executed the SBA loan documents a mere nine days
after the Bankruptcy Court denied Debtor’s second motion for post-petition financing.5 Therefore,
the Court concludes that by incurring secured debt without prior Bankruptcy Court authorization,
Debtor violated the terms of Section 364(c) and blatantly disregarded the Bankruptcy Court’s prior
orders. See In re Harbin, 486 F.3d at 521 (“Chapter 11 debtors in possession are required to
obtain the approval of the bankruptcy court when they wish to incur secured debt.”); In re
McConville, 110 F.3d at 50 (holding that debtors in possession are “fiduciaries of their own estate
owing a duty of care and loyalty to the estate’s creditors”).

       4
         Although Section 364(c) refers to “the trustee,” it is also applicable to debtors in
possession. In re McConville, 110 F.3d 47, 50 (9th Cir. 1997); see also 11 U.S.C. § 1107(a)
(describing the rights, powers, and duties of the debtor in possession).
       5
       The funds were disbursed into Debtor’s account three days after Debtor signed the loan
documents.

                                            Page 7 of 12                         Initials of Deputy Clerk sr
     Case 2:20-cv-07225-JFW Document 26 Filed 01/27/21 Page 8 of 12 Page ID #:1610




              2.     Debtor Cannot Satisfy The Ninth Circuit’s Four Factor Test for
                     Retroactive Authorization

       In the Ninth Circuit, bankruptcy courts have “equitable discretion” to grant retroactive
approval of post-petition financing. In re Harbin, 486 F.3d at 521-22. When a debtor improperly
obtains credit without prior Bankruptcy Court approval, the four factors a bankruptcy court must
consider in granting retroactive approval are: “(1) whether the financing transaction benefits the
bankruptcy estate; (2) whether the [debtor] has adequately explained its failure to seek prior
authorization or otherwise established that it acted in good faith when it failed to seek prior
authorization; (3) whether there is full compliance with the requirements of section 364(c) . . .; and
(4) whether the circumstances of the case present one of those rare situations in which retroactive
authorization is appropriate.” Id. at 523. If the debtor satisfies all of these criteria, “the bankruptcy
court may, but need not, grant an application for nunc pro tunc authorization.” Id. (emphasis
added). The Ninth Circuit has cautioned that retroactive approval should be limited “to situations in
which ‘exceptional circumstances’ exist.” Id. at 522 (quoting In re Atkins, 69 F.3d 970, 974 (9th Cir.
1995)) (cautioning that the mere availability of equitable discretion should not encourage debtors to
engage in “general non-observance of the prior authorization requirement”). Indeed, “retroactive
authorizations are disfavored” by courts across the country because they “circumvent Congress’
determination that before a court authorizes a post-petition transfer, prior notice must be given to
creditors.” In re Photo Promotion Assocs., Inc., 881 F.2d 6, 9 (2d Cir. 1989). Thus, retroactive
approval is “limited to extraordinary or unusual circumstances.” In re Ward, 546 B.R. 667, 679
(Bankr. N.D. Tex. 2016); In re Lehigh Valley Prof’l Sports Clubs, Inc., 260 B.R. 745, 751 (Bankr.
E.D. Pa. 2001) (noting that retroactive approval “requir[es] a higher threshold”); Matter of Grand
Valley Sport & Marine, Inc., 143 B.R. 840, 851 (Bankr. W.D. Mich. 1992) (finding that the need for
retroactive approval “must be more ‘compelling’”); see also 3 Collier on Bankruptcy ¶ 364.03[2]
(16th ed. 2020) (“[S]everal courts have held that the . . . Bankruptcy Code mandates . . . stringent
standards for retroactive approval of financing.”).

        In this case, the Bankruptcy Court’s July 28, 2020 Order and its determination that Debtor
failed to satisfy the standard for retroactive approval of post-petition financing with respect to the
SBA loan is affirmed. See In re Boss Litho, 2018 WL 6072329, at *3 (affirming denial of motion for
retroactive approval, where debtor “did not provide an adequate explanation for its failure to seek
prior authorization” or establish that the case presented a “rare situation” necessitating such
exceptional relief). Although the Bankruptcy Court in its July 28, 2020 Order did not recite specific
findings as to each of the four factors under Harbin, such specific findings are not necessary where
“a complete understanding of the issues may be obtained from the record as a whole.” See In re
Boss Litho, 2018 WL 6072329, at *2. For example, in Boss Litho, the Bankruptcy Appellate Panel
of the Ninth Circuit affirmed the bankruptcy court’s denial of retroactive approval of post-petition
financing even though the bankruptcy court “did not make specific findings as to the reasons for its
denial of retroactive approval” because the record made clear that the bankruptcy court “implicitly
applied the correct legal standard” and committed “no abuse of discretion.” Id. at *3. Similarly, in
this case, the Court concludes that the record makes clear that the Bankruptcy Court applied the
correct legal standard and did not abuse its discretion in denying Debtor’s Motion.




                                             Page 8 of 12                          Initials of Deputy Clerk sr
    Case 2:20-cv-07225-JFW Document 26 Filed 01/27/21 Page 9 of 12 Page ID #:1611




                     a.     Debtor Failed to Establish That The SBA Loan Benefits the
                            Bankruptcy Estate

         The first Harbin factor requires the bankruptcy court to consider “whether the financing
transaction benefits the bankruptcy estate.” In this case, Debtor argues that the SBA loan “is in the
best interests” of the estate because the loan “will enable Debtor to continue to conduct its
business” and help “to preserve assets of the estate.” However, Debtor fails to offer any factual or
legal support for this argument. For example, Debtor failed to offer any meaningful explanation
how a loan for $150,000 loan would help facilitate reorganization and avoid liquidation of its
assets. See, e.g., In re Harbin, 486 F.3d at 523 (holding that refinancing provided “substantial
benefit to the estate” because “the cash infusion was sufficient to pay [debtor’s] allowed creditors
in full, without requiring further delay or subsequent liquidation”). Even with the additional
$150,000 from the SBA loan, Debtor would be unable to maintain the estate and generate cash
because Ross continues to live at the Property approximately seventy percent of the year while
paying only one sixth of the advertised monthly rental rate. In addition, these below-market rent
payments constitute Debtor’s only recent source of revenue and most of the rent payments are
simply deductions from a “pre-paid lease account.”

       Debtor also argues that the Bankruptcy Court had no license to “disturb [its] sound business
judgment” regarding the SBA loan and the Bankruptcy Court was required to “defer” to Debtor
because the loan did not “contain terms that leverage the bankruptcy process” and was not
designed “to benefit a party-in-interest.” However, Debtor has failed to cite to any authority for the
proposition that a bankruptcy court must retroactively approve an unauthorized transaction based
solely on management’s purported business judgment.

      Accordingly, the Court concludes that the Bankruptcy Court did not abuse its discretion in
determining that Debtor failed to establish that the SBA loan benefits the bankruptcy estate.

                     b.     Debtor Did Not Adequately Justify Its Failure to Seek Prior
                            Approval or Establish That It Acted in Good Faith.

         The second Harbin factor requires the bankruptcy court to consider “whether the [debtor]
has adequately explained its failure to seek prior authorization or otherwise established that it
acted in good faith when it failed to seek prior authorization.” In this case, although Debtor knew
that it was required to obtain the Bankruptcy Court’s permission before accepting the SBA loan,
Debtor argues that Debtor’s acceptance of the SBA loan was merely a “misunderstanding,” and
that Ross believed that he was merely “completing the loan application.” The Court finds this
argument unpersuasive. Debtor had already represented to the Bankruptcy Court and creditors
that it “would not enter into any loan documents without first obtaining an order . . . for the
authorization to sign said documents.” However, despite that representation to the Bankruptcy
Court, Ross, who is a practicing attorney with decades of experience, signed documents on behalf
of Debtor that very clearly indicated that Debtor was accepting the SBA loan, not merely
completing the loan application. For example, the Note expressly provides that, “[b]y signing
below, each individual or entity acknowledges and accepts personal obligation and full liability
under the Note as Borrower” and that “[b]y signing . . . below, each individual and each
organization becomes jointly and severally obligated as a Borrower under this [Security]
Agreement.” Similarly, the Loan Authorization and Agreement explicitly provides that it is “legally

                                            Page 9 of 12                         Initials of Deputy Clerk sr
    Case 2:20-cv-07225-JFW Document 26 Filed 01/27/21 Page 10 of 12 Page ID #:1612




binding, enforceable and approved upon Borrower’s signature.”

        In addition, Debtor argues that the Bankruptcy Court improperly “questioned” the
circumstances surrounding the transaction and, thus, “substituted its discretion for that of the SBA
underwriters.” Debtor also argues that the Bankruptcy Court incorrectly assumed that Ross
“misled” the SBA concerning Debtor’s Chapter 11 status and with respect to certain financial
information. However, in making those arguments, Debtor ignores that, under Harbin, the
Bankruptcy Court was required to consider whether the Debtor has “adequately explained its
failure to seek prior authorization” or “otherwise established that it acted in good faith.” See In re
Harbin, 486 F.3d at 523. Moreover, the Bankruptcy Court reasonably concluded based on
Debtor’s counsel’s inability to answer basic questions regarding the SBA loan transaction that the
record regarding the transaction was, at best, “unclear.” Furthermore, the loan documents signed
by Ross on behalf of Debtor strongly suggests that Debtor failed to act in good faith. See In re 239
Worth Ave. Corp., 236 B.R. 492, 495 (Bankr. S.D. Fla. 1999) (holding that “entering into
unauthorized post-petition financing arrangements” was indicative of bad faith, showed “a profound
disregard” for the debtor’s fiduciary duties, and “jeopardize[d] the interest of creditors”). For
example, in the Security Agreement, Debtor certified to the SBA that “ownership in or title to the
[c]ollateral is free of all adverse claims, liens, or security interests,” despite the fact that the
collateral is part of the bankruptcy estate and is subject to the claims of several secured creditors.6
Debtor also certified to the SBA that “none of the [c]ollateral is or will be used . . . primarily for
personal, family[,] or household purposes,” despite the fact that Ross resides at the Property
approximately seventy percent of the year at a below market rental rate.

        Accordingly, the Court concludes that the Bankruptcy Court did not abuse its discretion in
determining that Debtor failed to adequately explain its failure to seek prior authorization for the
SBA loan or otherwise establish that it acted in good faith when it failed to seek prior authorization
for the loan.

                     c.     Debtor Failed to Fully Comply With the Requirements of Section
                            364(c).

       The third Harbin factor requires the bankruptcy court to consider “whether there is full
compliance with the requirements of section 364(c).” Under Section 364(c), a debtor in possession
may only seek credit on a secured basis, when it is “unable to obtain unsecured credit allowable . .
. as an administrative expense.” 11 U.S.C. § 364(c). In this case, Debtor argues in conclusory
fashion that it “sought alternative financing without success” but fails to provide any evidence
regarding those attempts. However, such conclusory statements are insufficient to satisfy Section
364(c). See, e.g., In re Los Angeles Dodgers LLC, 457 B.R. 308, 313 (Bankr. D. Del. 2011)
(denying post-petition financing where debtors “failed to attempt to obtain unsecured financing”); In
re Phase-I Molecular Toxicology Inc., 285 B.R. 494, 496 (Bankr. D.N.M. 2002) (denying
post-petition financing where debtor “failed to meet its burden of showing that no alternative


       6
         Specifically, DBD has a secured and perfected interest in all of Debtor’s real and personal
property, including “[a]ll machinery, furniture, furnishings, equipment, computer software and
hardware, fixtures . . . and other property of every kind and nature, whether tangible or intangible,
whatsoever.”

                                            Page 10 of 12                        Initials of Deputy Clerk sr
    Case 2:20-cv-07225-JFW Document 26 Filed 01/27/21 Page 11 of 12 Page ID #:1613




financing is available on any other basis”).

       In addition, Debtor’s argument that its “two prior motions” constitute “evidence” of the
requisite efforts necessary to obtain alternative financing is unpersuasive. The Bankruptcy Court
denied both of those motions, in part, because Debtor provided “absolutely no evidence” regarding
alternative financing and merely offered assertions that were “completely lacking in specificity.”
See In re Boss Litho, 2018 WL 6072329, at *3 (rejecting debtor’s argument that simply mentioning
“the possibility of seeking financing” during “a prior hearing” was sufficient to justify retroactive
authorization).

       Accordingly, the Court concludes that the Bankruptcy Court did not abuse its discretion in
determining that Debtor failed to establish that it fully complied with the requirements of Section
364(c).

                     d.     Debtor Fails to Establish That This Case Presents a “Rare
                            Situation” Necessitating Retroactive Authorization.

        The fourth Harbin factor requires the bankruptcy court to consider “whether the
circumstances of the case present one of those rare situations in which retroactive authorization is
appropriate.” In this case, Debtor argues that the SBA loan was a necessary because Debtor’s
“business and income were severely adversely affected” after state and local governments began
imposing shelter-in-place orders in response to the Covid-19 pandemic. However, Debtor
defaulted under its loan agreement with DBD in July 2019 and filed its voluntary bankruptcy
petition in November 2019. As Debtor concedes, the spread of Covid-19 did not precipitate a
national emergency until March 2020. Thus, Covid-19 does not amount to an “exceptional
circumstance” in this case because Debtor’s consistent pattern of defaults began well before the
pandemic.

       Accordingly, the Court concludes that the Bankruptcy Court did not abuse its discretion in
determining that Debtor failed to establish that the circumstances of this case presented one of
those rare situations in which retroactive authorization is appropriate.

       B.     Debtor Must Return the Loan Proceeds to the SBA.

       Finally, Debtor argues that the Bankruptcy Court erred because it “declined to provide
instructions for the disposition of the SBA funds.” Debtor argues that the Bankruptcy Court was
required to either retroactively authorize the loan or provide specific instructions regarding the
proceeds. However, Debtor does not cite any statutory authority or case law to support its
argument beyond a generic invocation of the Bankruptcy Court’s “inherent powers” and an
unadorned citation to the “all writs” provision of the Bankruptcy Code (11 U.S.C. § 105(a)). The
Court finds Debtor’s argument unpersuasive. “Where the borrowing is out of the ordinary course of
business and prior court authorization is not obtained, . . . the loan transaction may be cancelled or
disregarded.” 3 Collier on Bankruptcy ¶ 364.03[2]. Thus, the appropriate remedy once the
Bankruptcy Court failed to retroactively authorize Debtor’s SBA loan was the cancellation of the
loan and the return of the funds to the SBA. See In re McConville, 110 F.3d at 50 (explaining that
cancellation is an “appropriate remedy” because “[i]t is disruptive of bankruptcy for an estate to
obtain fresh credit without regard to the court now supervising the estate”). Although this Court

                                               Page 11 of 12                    Initials of Deputy Clerk sr
     Case 2:20-cv-07225-JFW Document 26 Filed 01/27/21 Page 12 of 12 Page ID #:1614




concludes that the Bankruptcy Court did not err in failing to provide specific instructions regarding
the proceeds of the SBA loan, this Court orders Debtor, to the extent it has not already done so, to
return the loan proceeds to the SBA. In the unlikely event that Debtor requires any guidance or
instructions in connection with the return of the funds to the SBA, Debtor shall seek an appropriate
ruling from the Bankruptcy Court.

V.     Conclusion

       For all the foregoing reasons, the Bankruptcy Court’s July 28, 2020 Order is AFFIRMED,
and this appeal is dismissed with prejudice.

       IT IS SO ORDERED.




                                           Page 12 of 12                        Initials of Deputy Clerk sr
